Opinion and Order issued January 25, 1999




                                          In The

                                (Htfitrt nf Appeals
                      JTtfty Ststrtrt of Okxas at iallas
                                   No. 05-99-00114-CV


                       IN RE DR. GERHARD E. MAALE, Relator


                          FROM THE 95th DISTRICT COURT
                            OF DALLAS COUNTY, TEXAS
                                 CAUSE NO. 98-01054-D


                               OPINION AND ORDER

                    Before Justices Ovard, Whittington, and Bridges

       Relator has filed apetition for writ of mandamus and amotion to stay all trial court
 proceedings. Relator contends avisiting judge, assigned to hear recusal motions against the
 trial judge, erred in denying an objection to him under Government Code section 74.053.
 The record does not contain such an order signed by the visiting judge.
Accordingly, relator's motion for temporary stay and petition for writ of mandamus are

DENIED. See Tex. R. App. P. 52.3(j)(l)(A).




                                                   \K WHITTINGTON T
                                               JUSTICE


Do Not Publish
Tex. R. App. P. 47




                                         -2-